IN THE SUPREME COURT OF THE STATE OF DELAWARE

SALLY HENDRIX,“ §
§ No. 516, 2014
Petitioner Below, §
Appellant, § Court Below—Family Court of
§ the State of Delaware in and for
v. § Sussex County
§
DIVISION OF FAMILY § File No. CSO6-03295
SERVICES, § Pet. Nos. 13~16839 & 13-17566
§
Respondent, §
Appellee. §

Submitted: April 10, 2015
Decided: April 28, 2015

Before STRINE, Chief Justice, VALIHURA and VAUGHN, Justices.
O R D E R
This 28‘h day of April 2015, having carefully considered the appellant’s
opening brief, the appellee’s motion to afﬁrm, and the record on appeal, we
conclude that the Family Court’s judgment should be afﬁrmed on the basis of the
court’s well-reasoned Order of August 19, 2014.
NOW, THEREFORE, IT IS ORDERED that the motion to afﬁrm is

GRANTED. Thejudgment of the Family Court is AFFIRMED.

THE COURT:

 

I By Order dated September 16, 2014, this Court assigned a pseudonym to the appellant. Del.
Supr. Ct. R. 7(d).